
	
		I
		112th CONGRESS
		1st Session
		H. R. 351
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to waive
		  the requirement for proof of citizenship during the first year of life for
		  children born in the United States to a Medicaid-eligible
		  mother.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Newborn Coverage Act of
			 2011.
		2.Waiver of
			 requirement of proof of citizenship during first year of life for children born
			 in the United States to a Medicaid-eligible mother
			(a)In
			 generalSection 1903(x)(2) of
			 such Act (42 U.S.C. 1396b(x)(2)) is amended—
				(1)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
				(2)by inserting after
			 subparagraph (C) the following new subparagraph:
					
						(D)and is a child born to a woman
				eligible for and receiving medical assistance under this title on the date of
				the child’s birth, without regard to the child’s basis of eligibility for
				medical assistance, but only with respect to medical assistance for items and
				services furnished during the child’s first year of life;
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and section 1903(x)(2)(D) of the Social
			 Security Act, as inserted by subsection (a)(2), shall apply to children born on
			 or after the date of the enactment of this Act.
			
